t c summary opinion united_states tax_court charles r and dru l haggart petitioners v commissioner of internal revenue respondent docket no 2087-02s filed date charles r and dru l haggart pro_se jack t anagnostis for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ and federal income taxes and accuracy-related_penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure after concessions the issues are whether petitioners are liable for the accuracy-related_penalties under sec_6662 and whether petitioner dru haggart mrs haggart is entitled to relief from joint_and_several_liability under sec_6015 petitioners resided in holland pennsylvania at the time the petition was filed background petitioners are married mrs haggart has a high school education and is employed as a travel agent for b b travel inc b b travel reports mrs haggart’s yearly wages to her on form w- wage and tax statement petitioner charles haggart mr haggart is a subcontractor for roman building products inc roman roman is engaged in the business of selling and installing materials such as shower doors mirrors and shelving in new residential homes roman pays mr haggart biweekly and reports total earnings to him for each year on form 1099-misc miscellaneous income petitioners conceded the deficiencies for the years in issue petitioners maintained one joint bank account during and using this account petitioners deposited all wages and business income and paid all business and household expenses petitioners hired john j poltonowicz mr poltonowicz a certified_public_accountant to prepare their and federal_income_tax returns mrs haggart provided mr poltonowicz with her forms w-2 mr haggart’s forms 1099-misc and a list of his business_expenses for additional guidance in preparing the and returns mr poltonowicz reviewed petitioners’ returns from previous years which were prepared by a different accountant for and mr poltonowicz prepared schedules c profit or loss from business for mr haggart’s business petitioners claimed and respondent disallowed the following amounts on their schedules c as deductions and cost_of_goods_sold schedule c claimed disallowed total expense sec_1 cost_of_goods_sold dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number these expenses included depreciation insurance legal and professional services supplies utilities laundry bank charges and car and truck expenses it is unclear how the claimed schedule c expenses and cost of respondent also determined that mr haggart failed to report dollar_figure of income attributable to wages he earned in from usx corp reported to him on a form_w-2 goods sold were computed it is clear that there is no documentation in support of these amounts nor was there any attempt by mr poltonowicz to verify these items at trial petitioners and mr poltonowicz were unable to explain the sources from which these items were derived discussion as a preliminary matter we address mrs haggart’s contention at trial that mr haggart was an employee of roman rather than a self-employed independent_contractor in this context the issue is peculiar because petitioners took the position on their tax returns that mr haggart was self-employed and both mr haggart and respondent agree that he was self- employed additionally mrs haggart did not raise the issue in the petition filed with this court indeed in the petition she prayed that spouse seeks emancipation from taxpayer’s responsibility for self-employment taxes the position taken in the petition therefore assumes that there was a liability for self-employment taxes and certainly respondent was entitled to assume this in preparing for trial if we were to allow mrs haggart to raise this issue at this late time respondent would be unfairly prejudiced see toyota town inc v commissioner tcmemo_2000_40 affd sub nom 268_f3d_1156 9th cir accordingly we do not entertain the issue see rule b we turn to the issues that are properly before the court accuracy-related_penalties sec_6662 provides that there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 provides in part sec_6662 portion of underpayment to which section applies --this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations tax any substantial_understatement of income negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 91_f3d_670 4th cir affg tcmemo_1995_46 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs we need not address whether petitioners’ underpayments were substantial because we hold that petitioners are liable for the accuracy-related_penalties due to negligence the disallowed deductions and costs of goods sold in and with respect to mr haggart’s schedules c business were claimed by petitioners without any documentation or explanation in short these items appear to have been totally fictitious accordingly petitioners’ underpayments were at best attributable to negligence petitioners attempt to deflect the accuracy-related_penalties on the ground that they relied on the advice of their accountant generally a taxpayer may avoid the imposition of the accuracy-related_penalty if there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to assess the proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_ sec_1_6664-4 income_tax regs reliance on the advice of a competent adviser can be a defense to the accuracy-related_penalty see 469_us_241 but reliance on professional advice is not automatically a defense to negligence 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 see also sec_1 c income_tax regs the taxpayer must establish inter alia that the taxpayer provided necessary and accurate information to the adviser see eg rule a ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 although the record is silent concerning mr poltonowicz’s qualifications we are willing to assume that he was a competent professional petitioners did not establish however that they supplied mr poltonowicz with the necessary documentation to substantiate the costs of goods sold and the disallowed deductions see 74_tc_89 affd 673_f2d_262 9th cir indeed there was no such documentation in sum we find petitioners did not reasonably rely on the advice of their accountant relief from joint_and_several_liability we initially note that mrs haggart requests relief only from the self-employment_tax liabilities imposed as a result of mr haggart’s business when as here a joint_return is filed the liability for the self-employment_tax of one spouse is a petitioners have not argued that either sec_7491 or c applies to this case to shift the burden_of_proof and or production sec_7491 applies to court proceedings arising from examinations commencing after date internal_revenue_service restructuring reform act of rra publaw_105_206 sec 112_stat_726 it would appear that the examination for commenced after that date with regard to the burden_of_proof under sec_7491 petitioners have not satisfied the requirements of that section under sec_7491 respondent has the burden of production with respect to the sec_6662 penalties and respondent has satisfied that burden joint_and_several_liability as to each spouse under sec_6013 see travers v commissioner tcmemo_1982_88 sec_6015 however may relieve the requesting spouse of a liability for tax attributable to an understatement_of_tax sec_6015 here the understatements are attributable each year to the disallowed schedule c deductions and cost_of_goods_sold those disallowed amounts increased petitioners’ income_tax liabilities of which the self-employment_tax liabilities are only a part with this in mind we turn to the provisions of sec_6015 a requesting spouse may elect relief from joint_and_several_liability under sec_6015 there are three types of relief available sec_6015 provides full relief from joint_and_several_liability sec_6015 provides separate tax_liability available to divorced or separated taxpayers and sec_6015 provides equitable relief an understatement is the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return sec_6015 sec_6662 sec_6015 applies to any liability for tax arising before date but remaining unpaid as of that date h conf rept pincite 1998_3_cb_747 mrs haggart’s tax_liabilities arose in and and remain unpaid relief under sec_6015 is available if the requesting spouse is no longer married to is legally_separated from or is not living in the same household with the nonrequesting spouse at the time the election is filed sec_6015 mrs continued from joint_and_several_liability in certain circumstances if sec_6015 and c are unavailable a sec_6015 relief sec_6015 provides in part sec_6015 relief from joint_and_several_liability on joint_return b procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election continued haggart is not eligible for relief under sec_6015 because she was married to and living with mr haggart at the time she made the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement these requirements are expressed in the conjunctive and a requesting spouse must satisfy all the requirements of sec_6015 subparagraph c requires that the requesting spouse did not know and had no reason to know that there was an understatement_of_tax sec_6015 mrs haggart seeks relief from the self-employment taxes imposed as a result of mr haggart’s business because according to the form innocent spouse statement she submitted to respondent she maintained separate employment and had no role in the operation or control of mr haggart’s self-employment and business but sec_6015 requires an analysis of as part of the rra supra sec_3201 112_stat_734 congress repealed sec_6013 and enacted sec_6015 the language of sec_6015 is similar to the language in former sec_6013 both provisions require that the requesting spouse did not know and had no reason to know that there was an understatement_of_tax h conf rept supra pincite c b pincite accordingly the case law interpreting the language under sec_6013 will be applied in interpreting the same language under sec_6015 114_tc_276 it is important to note that mrs haggart’s position as to whether she understood mr haggart to be self-employed or an employee of roman is inconsistent on form innocent spouse statement and the petition filed with this court she indicated that mr haggart was self-employed at trial however she testified that she understood mr haggart was an employee of roman because he got a paycheck every two weeks he just went from one job and i always thought he was an employee in any event mrs haggart’s belief as to mr haggart’s employment classification has no bearing on our analysis of sec_6015 the requesting spouse’s knowledge or reason to know of the understatement_of_tax the understatements of tax in this case result from the overstatements of the costs of goods sold and the other schedule c disallowed deductions the proper inquiry is whether mrs haggart knew or had reason to know of the understatements of tax attributable to these items that were reported on petitioners’ schedules c for and with the proper inquiry in mind there are two aspects of sec_6015 first where a spouse seeking relief has actual knowledge of the underlying transaction innocent spouse relief is denied 115_tc_183 affd 282_f3d_326 5th cir see also 826_f2d_470 6th cir affg 86_tc_228 for purposes here we are willing to assume that mrs haggart may not have had actual knowledge of the underlying transaction nonetheless she must still satisfy the second prong of sec_6015 the requesting spouse must not have reason to know of the underlying transaction which gives rise to the deficiency at issue see 94_tc_126 affd 992_f2d_1132 11th cir mrs haggart had reason to know of the underlying transaction petitioners maintained a joint bank account into which petitioners’ income was deposited and from which all household expenses including expenses related to mr haggart’s employment were paid mrs haggart upon reviewing bank statements or canceled checks surely would have reason to know of the expenses paid for in mr haggart’s business see kenney v commissioner tcmemo_1995_431 mrs haggart argues that she did not have reason to know of the disallowed deductions and unreported income because she just dropped off the typical stuff documentation i normally do and just picked it completed return up at a later date but mrs haggart provided the accountant mr poltonowicz with the documents necessary to prepare the returns including the forms w-2 and 1099-misc and mr haggart’s list of business_expenses mrs haggart must have reviewed the documents before leaving them with mr poltonowicz otherwise she could not have known what she gave to him consequently mrs haggart had reason to know of the overstated business_expenses claimed on the and schedules c additionally mrs haggart testified that she does not recall reviewing the return before signing it but a spouse cannot obtain the benefits of section by simply turning a blind eye to--by preferring not to know of--facts fully disclosed on a return of such a large nature as would reasonably put such spouse on notice that further inquiry would need to be made levin v commissioner tcmemo_1987_67 see also cohen v commissioner tcmemo_1987_537 mrs haggart cannot escape joint_and_several_liability for the large unsubstantiated amounts unambiguously listed on the schedules c by simply choosing not to review the return we find that mrs haggart had reason to know of the understatements of tax as a result of our conclusion we need not determine whether mrs haggart satisfies the other requirements and hold that mrs haggart is not eligible for relief from joint_and_several_liability under sec_6015 b sec_6015 relief sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability to prevail mrs haggart must show that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion 118_tc_106 cheshire v commissioner supra pincite 114_tc_276 as directed by sec_6015 respondent prescribed procedures to use in determining whether the requesting spouse qualifies for relief under sec_6015 those procedures are found in revproc_2000_15 c b dollar_figure the revenue_procedure includes partial lists of positive and negative factors to be considered including whether the revproc_2000_15 sec_3 2000_1_cb_447 is applicable for any liability for tax arising on or before date that was unpaid on that date spouse had reason to know of the items giving rise to the increased liability and whether she significantly benefited from the unpaid liability see revproc_2000_15 sec_4 b supra c b pincite mrs haggart failed to introduce any evidence to establish that respondent’s denial of equitable relief was an abuse_of_discretion additionally we found that mrs haggart had reason to know of the disallowed deductions and omitted income furthermore it appears she would have significantly benefited from the unpaid liabilities as a result we hold that mrs haggart is not eligible for relief from joint_and_several_liability under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
